DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-10 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Specification page 3 line 11 should be “According to an aspect”.
Specification page 14 line 33 should be “fig. 10” not “fig. 9”.
Specification page 15 line 13 should be “fig. 10” not “fig. 9”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected
Claim 7 line 4 recites “and displaced from it”. It is unclear to what the pronoun “it” refers. The shutter, the first planar surface? The second planar surface? Thus the claim is unclear and therefore indefinite. Dependent Claim 8 is indefinite as depending from an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2017/0072627 A1, hereinafter “Li”).
Regarding Claim 1, Li discloses a stereolithography apparatus and method for selectively curing a photopolymerizable liquid ([0003-0004]), the apparatus comprising a liquid storage tank (fixed vat, 101) with a transparent vat bottom, a liquid crystal display screen (shutter, 103), a light source system (radiation source, 104), a lifter pallet (105), and a display control device (106), with the vat bottom used for holding a liquid photo polymerizable resin (102), the shutter disposed beneath the vat and enabled to only allow resin to take shape according to an image shown by the shutter, the radiation source disposed beneath the shutter, and the light (radiation) from the radiation source transmits through the shutter and the underside of the vat to selectively polymerize the resin ([0028-0029], [0032], [0034]). The apparatus may further comprise a cooling device (blower, 107) for cooling the radiation source and the shutter the can be disposed around the radiation source and the shutter ([0043]). Air passages (cooling channels) 
Regarding Claims 4-5, the limitations of Claim 1 from which Claims 4-5 depend, are disclosed by Li as discussed above. Li further discloses the shutter is a liquid crystal panel comprising a layer of electro-optical material ([0028-0029]).
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends, are disclosed by Li as discussed above. Li figure 1 depicts the cooling channel is planar and extends along that side surface of the shutter that is directed away from the vat (Fig. 1).
Regarding Claim 7, the limitations of Claim 6 from which Claim 7 depends, are disclosed by Li as discussed above. Li figure 1 depicts the cooling channel is limited by a first planar surface belonging to a structure of said shutter and a second planar surface that is parallel with said first planar surface and displaced from it by a first distance towards said radiation source

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0072627 A1, hereinafter “Li”) in view of Xu et al. (US 2018/0036941 A1, hereinafter “Xu”).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends, are disclosed by Li as discussed above. Li does not disclose a radiation distributor between said radiation source and said cooling channel.
In the same field of endeavor, stereolithography, Xu discloses a stereolithography apparatus wherein a concentration element (radiation distributor, not numbered) is disposed on the radiation source (10), between the radiation source and the cooling channel (unnumbered) (Fig. 1). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Li invention of an apparatus for stereolithography including a blower fan for circulating cooling air to cool the LCD panel shutter, as discussed above, with the Xu teaching of a radiation distributor to concentrate the light rays emitted by the light source. One would be motivated to combine them by a desire to gain the benefit of not only improves the utilization of light rays but also simplifies the structure of the light path, so that the weight of the entire photo-curing 3D printer is light and the volume is small, as taught by Xu ([0013]).
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends, are disclosed by the combination Li and Xu as discussed above. Xu further discloses the radiation distributor is a conical reflector with a narrow end and a wide end (shown in Fig. 1), the radiation source is located at the narrow end (shown in Fig. 1), and the wide end is directed towards the shutter (shown in Fig. 1).
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends, are disclosed by Li as discussed above. Li does not disclose a base part and a lid movably coupled to the base part, wherein 
In the same field of endeavor, stereolithography, Xu discloses a stereolithography apparatus comprising a base part and a lid movably coupled to the base part, wherein said vat, said radiation source, said shutter, said cooling channel, and said blower are located in said base part (shown in Fig. 1). The Examiner notes although a lid it not explicitly shown in Figure 1, one of ordinary skill in the art would recognize the necessity of gaining access to the apparatus from time to time, thus a lid is a necessary element of the apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Li invention of an apparatus for stereolithography including a blower fan for circulating cooling air to cool the LCD panel shutter, as discussed above, with the Xu teaching of a base part or housing to contain the major components of the apparatus for the obvious benefits of easy access, easy transportation, easy set up, easy cleaning, easy repair, etc.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0072627 A1, hereinafter “Li”) in view of Haga (JPH08281810A, hereinafter “Haga”, machine translation attached).
Regarding Claim 8, the limitations of Claim 7 from which Claim 8 depends, are disclosed by Li as discussed above. Li does not disclose an attenuator of infrared radiation at at least one of said first or second planar surfaces. 
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends, are disclosed by Li as discussed above. Li does not disclose an attenuator of infrared radiation within said cooling channel.
In the same field of endeavor, stereolithography, Haga discloses a stereolithography apparatus comprising a heat ray (infrared) filter (23) that transmits UV rays and reflects only IR rays to avoid excessive heating of the LCD shutter (26) (page 3). The blowing means (fan, 11) blows cool air to the cooling channel to cool the infrared ray attenuation filter (page 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Li invention of an apparatus for stereolithography including a blower fan for circulating cooling air to cool the LCD panel shutter, as discussed above, with Haga teaching of an apparatus for stereolithography including a blower fan for circulating cooling air to cool the infrared attenuation filter. One would be motivated to combine them by a desire to gain the benefit of further preventing radiant heat deformation or malfunction of the LCD shutter by use of the IR attenuation filter, thus reventing deterioration of printing accuracy, and since the cooling channel is formed in advance, cooling with a smaller air flow rate is possible, as taught by Haga (page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743